TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00772-CR



                                     James Davis, Appellant

                                               v.

                                 The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
         NO. 007312, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              James Davis seeks to appeal from an order modifying the conditions of his

community supervision. No appeal lies from this order. Basaldua v. State, 558 S.W.2d 2, 5 (Tex.

Crim. App. 1977). The appeal is dismissed for want of jurisdiction.




                                            ___________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: January 10, 2005

Do Not Publish